—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about June 4, 1997, which denied petitioner’s application pursuant to CPLR article 78 challenging respondent’s denial of his Freedom of Information Law request as barred by the four-month Statute of Limitations, and directed the Clerk to enter *179judgment dismissing the petition, unanimously affirmed, without costs.
The petition was properly dismissed as untimely, filed as it was some 14 months after respondent denied his Freedom of Information Law request (CPLR 217 [1]). That petitioner made two additional requests for the information is of no significance (see, Matter of Edwards v New York City Employees’ Retirement Sys., 190 AD2d 545). Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.